DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15, 17, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 and 22 recite “a first material having a Shore hardness of about 55A to about 75A” and “a second material which is a low durometer material having a Shore hardness of about 55A to about 75A”, and “a third material that is a high durometer, dense or microdense material having a Shore hardness of about 55A to about 45D”. This renders the claims indefinite, since it is unclear how the first, second, and third materials can each have “a Shore hardness of about 55A”, but the second material is described as “a low durometer material”, while the third material is described as “a high durometer, dense or microdense material”. It is therefore unclear what is being claimed by the terms “a low durometer material” and “a high durometer, dense or microdense material” (i.e. what exactly is a “low durometer material”? Low with respect to what? What is a “high durometer, dense or microdense material”? High with respect to what? Additionally, what exactly qualifies a material as being a “dense or microdense material”?). Appropriate correction is required. 
Claims 7 and 17 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-62534 in view of Roll et al. (US 8,661,736) (hereinafter Roll).
Regarding Claims 15 and 22, as best understood, JP2007-62534 discloses a glass run assembly and method for forming said glass run assembly that receives an associated window edge therein, the assembly comprising: a body having a generally U-shaped conformation that includes a base portion (Figure 1, element 2) and first and second legs (Figure 1, elements 2a and 2b) extending from the base portion to define a cavity; a first seal lip (Figure 1, left element 3) and a second seal lip (Figure 1, right element 3) extending from the first and second legs of the body, respectively,; and a first hinge (Figure 1, right element 5) interposed between the first leg and the first seal lip and a second hinge (Figure 1, left element 5) interposed between the second leg and the second seal lip, and the first and second hinges are formed of a first material different than a second material of the first and second seal lips where the first material has an elasticity greater than the second material (See paragraphs [0010-0012]) and the body is formed of a third material that is a high durometer, dense or microdense material. JP2007-62534 lacks and a third seal lip extending from one of the first and second legs and a third hinge formed of the first material connecting the third seal lip to either the first or second leg.  Roll, however, teaches that it is known in the art to configure a glassrun assembly that receives an associated window edge therein, the assembly comprising: a body having a generally U-shaped conformation that includes a base portion and first and second legs extending from the base portion to define a cavity (Figure 2, elements 42, 44, and 70); a first seal lip and a second seal lip (Figure 2, elements 48 and 52) extending from the first and second legs of the body, respectively, and a third seal lip (Figure 2, element 50) extending from one of the first and second legs; and a first hinge interposed between the first leg and the first seal lip and a second hinge interposed between the second leg and the second seal lip. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glassrun assembly of JP2007-62534 such that it includes a third seal lip and hinge, similar to the other two seal lips and hinges of JP2007-62534, extending from one of the first and second legs, as taught by Roll, since a sealing arrangement of this nature would provide enhanced sealing between the weatherstrip and glass by providing an additional sealing contact point, which would be found desirable for various vehicle door configurations, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected (See MPEP 2143). Although JP2007-62534 does not explicitly disclose wherein the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, wherein the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and wherein the third material is a high durometer material having a Shore hardness of about 55A to about 45D, Examiner notes that configuring the weatherstrip of JP2007-62534 in view of Roll such that the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D would have been obvious and logical to one of ordinary skill in the art before the effective filing date of the claimed invention, since configuring the materials of JP2007-62534 in view of Roll in a manner such that the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D would enable the weatherstrip of JP2007-62534 in view of Roll to function as intended, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Examiner additionally notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the materials of JP2007-62534 in view of Roll such that the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and configuring the Shore hardness of the materials as identified above would have been a predictable solution with a reasonable expectation of results for one of ordinary skill in the art at the time of the invention. 
Regarding claim 7, JP2007-62534 discloses wherein the first material extends from the first hinge over a portion of the body in order to cover a transition between the first and third materials (This configuration is illustrated in at least Figures 2 and 5-7).
Regarding claim 17, JP2007-62534 discloses covering an interface of the first hinge with the first seal lip with a coating (See Figure 7, interface between elements 3 and 5 is at least partially covered by elements 6 and 8)




Claims 7, 15, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roll et al. (US 8,661,736) (hereinafter Roll) in view of JP2005-153817.
Regarding Claims 15 and 22, as best understood, Roll discloses a glass run assembly and method for forming said glass run assembly that receives an associated window edge therein (See Figure 2), the glass run assembly further including a body having a generally U-shaped conformation (Figure 2, considered combination of at least elements 42, 70, and 44) that includes a base portion and first and second legs (Figure 2, elements 42, 70, and 44) extending from the base portion to define a cavity; at least a first seal lip (Figure 2, element 48) extending from the body; a second seal lip (Figure 2, element 50) wherein the at least first lip and second seal lip extend from the first and second legs, respectively; a third seal lip (Figure 2, element 52) extending from one of the first and second legs; a first hinge (Figure 2, considered area where element 48 is joined to element 42) joined along a first portion thereof to the body and joined along a second portion to the at least first seal lip; and a second hinge (Figure 2, considered area where element 50 is joined to element 44) joined along a first portion thereof to the body and joined along a second portion thereof to the second seal lip, and a third hinge (Figure 2, considered area where element 52 is joined to element 44 connecting the third seal lip to either the first or second leg and the body is formed of a third material that is a high durometer, dense or microdense material. Roll does not explicitly disclose wherein the first hinge, second hinge, and third hinge are formed of a first material different than a second material used to form the first and second seal lips where the first material has an elasticity greater than the second material and the first material is used for forming the first hinge and not for forming either the body or the first and second seal lips. JP2005-153817 however, discloses a glass run assembly that receives an associated window edge therein,  the glass run assembly further including a body having a generally U-shaped conformation that includes a base portion (Figures 1-2, element 12) and first and second legs (Figures 1-2, right and left element 11) extending from the base portion to define a cavity (See Figures 1-2); at least a first seal lip (Figures 1-2, left element 14a) extending from the body; a second seal lip (Figures 1-2, right element 14a) wherein the at least first lip and second seal lip extend from the first and second legs, respectively; a first hinge (Figures 1-2, right element 14b) joined along a first portion thereof to the body and joined along a second portion to the at least first seal lip, the first hinge formed of a first material different than a second material used to form the first and second seal lips where the first material has an elasticity greater than the second material and the first material is used for forming the first hinge and not for forming either the body or the first and second seal lips; and a second hinge (Figures 1-2, left element 14b) joined along a first portion thereof to the body and joined along a second portion thereof to the second seal lip, and the second hinge is formed of the first material different than the second material of the first and second seal lips (See at least Translation paragraph [0023]) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weatherstrip of Roll such that the first, second, and third hinge areas are formed of a first material different than a second material used to form the first, second, and third seal lips, where the first material has an elasticity greater than the second material, as taught by JP2005-153817, resulting in the first material being used only for forming the first, second and third hinge and not for forming either the body or the first and second seal lips, as this would provide an enhanced hinge area for the seal lips of Roll, which would be found desirable for improved functionality and the general longevity of the seal. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected (See MPEP 2143). Further, although Roll does not explicitly disclose wherein the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, wherein the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and wherein the third material is a high durometer material having a Shore hardness of about 55A to about 45D, Examiner notes that configuring the weatherstrip of Roll in view of JP2005-153817 such that the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D would have been obvious and logical to one of ordinary skill in the art before the effective filing date of the claimed invention, since configuring the materials of Roll in view of JP2005-153817 in a manner such that the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D would enable the weatherstrip of Roll in view of JP2005-153817 to function as intended, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Examiner additionally notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the materials of Roll in view of JP2005-153817 such that the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and configuring the Shore hardness of the materials as identified above would have been a predictable solution with a reasonable expectation of results for one of ordinary skill in the art at the time of the invention. 
Regarding claim 7, JP2005-153817 teaches wherein the first material extends from the first hinge over a portion of the body in order to cover a transition between the first and third materials (See Figures 1-2, the material of element 14b is considered to “cover a transition” between element 14b and element 11). 
Regarding claim 17, Roll discloses using a coating (See column 2, lines 32-38). Additionally, JP2005-153817 teaches covering an interface of the first hinge with the first seal lip with a coating (Figures 1-2, element 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover an interface of the first hinge with the first seal lip with a coating as this would help to protect the interface area while providing a low-friction coating to improve longevity of the assembly.


Claims 7, 15, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005-153817 in view of Roll et al. (US 8,661,736) (hereinafter Roll).
Regarding claims 15 and 22, as best understood,  JP2005-153817 discloses a glass run assembly that receives an associated window edge therein,  the glass run assembly further including a body having a generally U-shaped conformation that includes a base portion (Figures 1-2, element 12) and first and second legs (Figures 1-2, right and left element 11) extending from the base portion to define a cavity (See Figures 1-2); at least a first seal lip (Figures 1-2, left element 14a) extending from the body; a second seal lip (Figures 1-2, right element 14a) wherein the at least first lip and second seal lip extend from the first and second legs, respectively; a first hinge (Figures 1-2, right element 14b) joined along a first portion thereof to the body and joined along a second portion to the at least first seal lip, the first hinge formed of a first material different than a second material used to form the first and second seal lips where the first material has an elasticity greater than the second material and the first material is used for forming the first hinge and not for forming either the body or the first and second seal lips; and a second hinge (Figures 1-2, left element 14b) joined along a first portion thereof to the body and joined along a second portion thereof to the second seal lip, and the second hinge is formed of the first material different than the second material of the first and second seal lips (See at least Translation paragraph [0023]) and the body is formed of a third material that is a high durometer, dense or microdense material (See at least Figure 1). Although JP2005-153817 lacks and a third seal lip extending from one of the first and second legs and a third hinge formed of the first material connecting the third seal lip to either the first or second leg.  Roll, however, teaches that it is known in the art to configure a glassrun assembly that receives an associated window edge therein, the assembly comprising: a body having a generally U-shaped conformation that includes a base portion and first and second legs extending from the base portion to define a cavity (Figure 2, elements 42, 44, and 70); a first seal lip and a second seal lip (Figure 2, elements 48 and 52) extending from the first and second legs of the body, respectively, and a third seal lip (Figure 2, element 50) extending from one of the first and second legs; and a first hinge interposed between the first leg and the first seal lip and a second hinge interposed between the second leg and the second seal lip. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glassrun assembly of JP2005-153817 such that it includes a third seal lip and hinge, similar to the other two seal lips and hinges of JP2005-153817, extending from one of the first and second legs, as taught by Roll, since a sealing arrangement of this nature would provide enhanced sealing between the weatherstrip and glass by providing an additional sealing contact point, which would be found desirable for various vehicle door configurations, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Additionally, although JP2005-153817 does not explicitly disclose wherein the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, wherein the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and wherein the third material is a high durometer material having a Shore hardness of about 55A to about 45D, Examiner notes that configuring the weatherstrip of JP2005-153817 in view of Roll such that the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D would have been obvious and logical to one of ordinary skill in the art before the effective filing date of the claimed invention, since configuring the materials of JP2005-153817 in view of Roll in a manner such that the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D would enable the weatherstrip of JP2005-153817 in view of Roll to function as intended, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Examiner additionally notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the materials of JP2005-153817 in view of Roll such that the first material is a high elasticity material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and configuring the Shore hardness of the materials as identified above would have been a predictable solution with a reasonable expectation of results for one of ordinary skill in the art at the time of the invention. 
Regarding claim 7, JP2005-153817 discloses wherein the first material extends from the first hinge over a portion of the body in order to cover a transition between the first and third materials (See Figures 1-2, the material of element 14b is considered to “cover a transition” between element 14b and element 11). 
Regarding claim 17, JP2005-153817 discloses covering an interface of the first hinge with the first seal lip with a coating (Figures 1-2, element 15).

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Regarding the argument “claim 15 has been revised to incorporate limitation found in original claims 8, 9, and 10 directed to the particular materials used to form the body, seal lips, and hinges of the glassrun assembly. Such an arrangement of the body, first, second, and third seal lips, and the first, second, and third hinges that interconnect the respective first, second, and third seal lips are neither shown nor suggested in Roll and/or JP2005-153817 individually, or in combination”. Examiner disagrees. See rejections for claims 15 and 22 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634